It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed for the reason that there is evidence in the record tending to show that the claim sued upon by defendant in error was based upon a contract of employment entered into by the deceased, William Patterson, prior to his death; that said services have been performed; that upon the rejection of such claim by the representatives of the estate of said William Patterson, deceased, the defendant in error had a right to maintain this action under and by virtue of Sections 10722 and 10723, General Code. The record disclosing that the jury returned a verdict in favor of defendant in error upon the issue thus tendered, and judgment rendered thereon, which judgment having been affirmed by the court of appeals, we find no prejudicial error which justifies reversal thereof.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 713